302 S.W.3d 226 (2009)
Joseph M. BATEK and Margie E. Batek, Appellants,
v.
STUMPF DEVELOPMENT CORP., d/b/a Stumpf Homes, Inc., Respondent.
No. ED 92448.
Missouri Court of Appeals, Eastern District, Division Two.
December 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 21, 2010.
Application for Transfer Denied March 2, 2010.
Steven W. Koslovsky, Maryland Heights, MO, for Appellant.
Joseph V. Ready, Jr., St. Louis, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Joseph Batek and Margie Batek (collectively referred to as "the Bateks") appeal from the judgment of the trial court in favor of Stumpf Development Corporation ("Stumpf Homes") on claims arising from a sales contract to purchase a new home. The Bateks argue the trial court erred in denying them a jury trial because they did not knowingly and voluntarily waive that right in the sale contract.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).